Citation Nr: 9915607	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  93-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a lung disorder.

3.  Entitlement to extension beyond October 31, 1991, of a 
temporary total rating for convalescence following back 
surgery in September 1991.

4.  The propriety of the rating assigned for status post L5 
laminectomy and L5-L6 discectomy, currently evaluated as 20 
percent disabling.

5.  The propriety of the rating assigned for post-traumatic 
stress disorder, currently evaluated as noncompensable.

6.  The propriety of the rating assigned for a scar on the 
right eyelid, currently evaluated as noncompensable.

7.  The propriety of the rating assigned for residuals of a 
shell fragment wound to the right forehead (scar), currently 
evaluated as noncompensable.
8.  The propriety of the rating assigned for residuals of a 
shell fragment wound to the right trapezius muscle, currently 
evaluated as noncompensable.

9.  The propriety of the rating assigned for a perforation of 
the left tympanic membrane, currently evaluated as 
noncompensable.

10.  The propriety of the rating assigned for a perforation 
of the right tympanic membrane, currently evaluated as 
noncompensable.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1991 to April 
1991 and from September 1996 to June 1997.  This appeal arose 
from an August 1991 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) that adjudicated the above 
noted issues.  The Board of Veterans' Appeals (Board) 
remanded the case in June 1995.  The case is back before the 
Board for appellate review.

REMAND

In the Board remand of June 1995, it was noted that the 
claims file indicated that the veteran may have undergone 
additional surgery for his service-connected low back 
disability in May 1992.  The Board instructed the RO to ask 
the veteran to identify all healthcare providers that had 
treated his claimed disabilities.  Letters were sent to the 
veteran from the RO in July and October 1995 requesting such 
information.  He responded in a letter received in November 
1996 that he wished to "waive" his response to the RO's 
request and asked that his claims be adjudicated on the 
evidence of record.

Under 38 C.F.R. § 3.158 (1998), when evidence requested in a 
claim is not furnished within one year of the date of the 
request, said claim is to be considered abandoned.  However, 
the veteran has not been warned of the consequences of his 
failure to provide the requested information.  

A review of the VA orthopedic examinations in October 1995 
and August 1998 revealed that the examiners failed to provide 
opinions on the degree to which the veteran's service-
connected disabilities would be exacerbated during flare-ups 
of symptomatology.  In this regard, the RO's attention is 
directed to the U. S. Court of Appeals for Veterans Claims 
(formerly known as the U. S. Court of Veterans Appeals prior 
to March 1, 1999) (hereafter referred to as the Court) 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1994), which 
requires medical opinions on the degree that range of motion 
is inhibited during flare-ups due to pain, instability, 
fatigue or ankylosis.  It was ruled that such studies and 
opinions are required under 38 C.F.R. §§ 4.40 and 4.45.  
Therefore, such opinions for both the veteran's low back and 
right shoulder disabilities must be obtained from a U. S. 
Department of Veterans Affairs (VA) orthopedic examiner, if 
appropriate.

The veteran's claim pertaining to PTSD was filed prior to 
November 7, 1996, when the rating criteria for this disorder 
were changed.  The RO appropriately considered both the old 
and new rating criteria in evaluating the veteran's PTSD (as 
reflected in a SSOC in April 1997).  However, based on a 
later SSOC of December 1998, it appears that the RO reviewed 
subsequent evidence only under the new rating criteria.  The 
RO must consider all evidence and evaluate the veteran's 
claim under both the old and new criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO's attention is directed to the recent Court decision 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
in which it was determined that a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection and a claim for an increase in a prior assigned 
rating were two separate and distinct types of claims.  Under 
the former claim, the veteran may be entitled to "staged" 
ratings for various periods of time from the effective date 
of the award of service connection to the date of the 
decision based on the a disability's levels of severity 
during that period.  

The VA pulmonary examination of June 1996 revealed dyspnea on 
exertion with features of exercise induced 
bronchoconstriction.  This condition was determined to be 
related to the veteran's inhalation of fiberglass insulation 
during his service-connected injury.  The veteran was given 
an inhaler to use prior to exercise.  It was hoped that this 
would alleviate his symptoms.  The examiner opined that if 
the veteran's symptoms were alleviated by an inhaler, the 
diagnosis would be confirmed and no further study would be 
required.  A February 1997 report of contact with the 
veteran's spouse indicated the inhaler had not completely 
relieved his symptoms.  No further pulmonary examination has 
been conducted to confirm the appropriate pulmonary disease 
entity.  

On VA audiometry in August 1998, the examiner opined that the 
veteran's bilateral hearing sensitivity was within normal 
limits.  However, the examiner failed to complete the 
examination form regarding left ear speech recognition.  
Speech recognition in the right ear was noted to be 92 
percent.  On a separate VA Form 10-2364 (Audiological 
Evaluation) left ear recognition scores were listed as 88 
percent and 90 percent.  It appears that the speech 
recognition scores from the August 1998 testing may meet the 
requirements of 38 C.F.R. § 3.385 for impaired hearing.  

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
healthcare providers who have treated his 
claimed disabilities (with special 
emphasis on treatment of his back 
disorder since May 1992) and ask him to 
sign and submit consent forms for the 
release to the VA of any private medical 
records.  He should also provide the name 
and address of his current U. S. Army 
Reserve unit.  The RO should specifically 
inform the veteran that his failure to 
provide this information could result in 
the dismissal of his claims under the 
provisions of 38 C.F.R. § 3.158.  The RO 
should obtain all records identified.  
Treatment records from any identified VA 
facility should also be obtained.  The RO 
should also directly contact the 
veteran's U. S. Army Reserve unit and 
request legible copies of his service 
medical records dated from April 1991 to 
the present time.

NOTE: If, and only if, the veteran fully 
responds to the above request, the 
following actions should be completed:

2.  The veteran should be afforded VA 
orthopedic, psychiatric, pulmonary, 
otolaryngologic, and skin examinations.  


a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an 
opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion can not 
be made.  The claims folder must be 
made available to the examining 
physician prior to the examination 
so that he or she may review 
pertinent aspects of the veteran's 
medical history. 

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's service-connected low back 
and right shoulder disabilities.  
The examiner should express opinions 
for the record on the following:

>What is the range of motion in 
the veteran's lumbar spine and 
right shoulder?  The examiner 
should give the normal ranges 
of motion for these joints.  

>Does the veteran, as a result 
of a low back disability, have 
persistent symptoms of sciatic 
neuropathy with characteristic 
pain? 

>Does the veteran have 
neurological findings such as 
demonstrable muscle spasm or 
absent ankle jerk that are due 
to his low back disorder?  Is 
there any intermittent relief 
from such symptoms?

>How many incapacitating 
episodes of intervertebral disc 
syndrome has the veteran 
experienced in the past year?  
What has been the duration of 
these episodes?

>Does the veteran's lumbar 
spine and/or right shoulder 
exhibit weakened movement, 
excess fatigability, or 
incoordination attributable to 
any service-connected 
disability?  If feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

>Does pain on motion of the 
veteran's lumbar spine and/or 
right shoulder limit functional 
ability during flare-ups or 
when these joints are used 
repeatedly over a period of 
time?  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

>In the examiner's medical 
opinion, would the veteran's 
service-connected right 
trapezius muscle damage be 
characterized as slight, 
moderate, moderately severe, or 
severe?


c.  Pulmonary Examination.  The 
purpose of this examination is to 
determine if the veteran currently 
has a lung disorder and, if so, its 
etiology.  The examination veteran 
must include pulmonary function 
studies.  The examiner should 
express opinions for the record on 
the following:

>Does the veteran currently 
have a lung disorder?  If so, 
is it at least as likely as not 
that such disorder is 
etiologically related to his 
exposure to fiberglass 
insulation during military 
service or to any other 
incident noted in his service 
medical records.  

d.  Psychiatric Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's PTSD.  The examiner should 
report findings in detail and render 
an opinion as to what effect the 
service-connected disability has on 
the veteran's social and industrial 
adaptability.

e.  Otolaryngologic Examination.  
The purpose of this examination is 
to determine if the veteran 
currently has bilateral hearing loss 
and/or tinnitus and to determine the 
severity of the veteran's service-
connected perforations of the 
eardrums..  The examination must 
include audiometric studies.  The 
examiner should provide the 
following opinions for the record:

>Does the veteran currently 
have hearing loss and/or 
tinnitus?  If so, is it at 
least as likely as not that 
such disability is 
etiologically related to his 
service-connected injury (SCUD 
attack) or to any incident in 
service?  

f.  Skin Examination.  The purpose 
of this examination is to determine 
the severity of the veteran's 
service-connected scars.  The 
examiner should provide detailed 
descriptions and measurements of 
each scar.  The examiner should:

>Identify any service-connected 
scars that are painful, poorly 
nourished, or have repeated 
ulceration.

>Describe the degree of 
disfigurement resulting from 
the veteran's right eyelid 
scar.

>The examiner should render an 
opinion as to what effect the 
service-connected scars have on 
the veteran's social and 
industrial adaptability.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  Then 
the RO should review the claims and 
determine whether they may be granted.  

a.  Regarding the veteran's claim 
for an increased rating for his low 
back disability, the RO's attention 
is directed to DeLuca v. Brown, 8 
Vet. App. 202 (1994), wherein the 
Court held that ratings based on 
limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not 
forbid consideration of a higher 
rating based on greater limitation 
of motion due to pain on use, 
including during flare-ups.  

b.  Regarding PTSD, the RO should 
determine whether the regulations 
effective prior to November 7, 1996, 
or those effective from that date 
are more favorable to the veteran 
and apply those that favor the 
veteran.

c.  The RO should determine if 
staged ratings are appropriate for 
any disability on appeal.  

The RO should issue an appropriate SSOC 
to the veteran and his representative and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


